Case: 12-10208            Date Filed: 10/10/2012   Page: 1 of 2

                                                                          [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10208
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A097-454-848



ASHRAF ALI BAIG,
SAMEENA FATHIMA,

llllllllllllllllllllllllllllllllllllllll                                               Petitioners,

                                                      versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 10, 2012)

Before PRYOR, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Ashraf Ali Baig and Sameena Fathima, natives and citizens of India,
              Case: 12-10208     Date Filed: 10/10/2012    Page: 2 of 2

petition for review of the order that affirmed the denial of their motion for a

continuance. The Board of Immigration Appeals affirmed the finding of the

immigration judge that Baig’s future eligibility for an adjustment of status did not

constitute good cause to continue his and Fathima’s removal proceeding. See 8

C.F.R. § 1003.29. We deny the petition.

      The immigration judge did not abuse his discretion by denying the motion

to continue. To be eligible for an adjustment of status, an alien must be “eligible

to receive an immigration visa” and the visa must be “immediately available” to

the alien. 8 U.S.C. § 1255(i)(2)(A), (B). Baig has an approved third-preference

employment-based visa petition with a priority date of October 20, 2003, but when

the immigration judge considered Baig’s motion, visas were available only to

aliens with a priority date of October 1, 2001, or earlier. Notably, when the Board

issued its decision, third-preference employment-based visas were available to

aliens with a priority date of July 22, 2002, or earlier. Because of the indefinite

wait that Baig faced to obtain an immigrant visa, no good cause existed to

continue the removal proceeding. See Chacku v. U.S. Att’y Gen., 555 F.3d 1281,

1286 (11th Cir. 2008); Zafar v. U.S. Att’y Gen., 461 F.3d 1357, 1363–64 (11th

Cir. 2006).

      We DENY Baig and Fathima’s petition.

                                          2